Title: To Alexander Hamilton from Daniel Jackson, 12 March 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport 12th. March 1800
          
          I have received your favour of the 1st inst. respecting double rations, also two of the 3d one favouring me with your opinion on the proceedings of a Garrison Court Martial; the other enclosing a Certificate that Elihue Eggleston Jur. a Soldier in the 2d Regt. of Artills. & Engineers was an apprentice to Messr. Jones & Tuttle—all which shall be complyed with according to your direction.
          I also have received your letter of the 5th. March enclosing me Dr. Water Hunewill’s appointment, which I shall forward immediately. I found daily a considerable expense arising for the want of a Surgeons Mate here—and gave directions for Dr. Oliver Hubbard at Portland to proceed for this place—I wish if Dr. Hunewill accepts his appointment, to have the liberty to order him for, that place, which I have alredy suggested & which I am inhops will meet your approbation.
          I am Sir with the greatest pleasure Yr obt. & huml. Servt.
          
            D Jackson
          
          Major Genl. Hamilton.
        